


Exhibit 10.19

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of
January 25, 2011 between Rosetta Stone Ltd., a Delaware corporation (together
with its successors and assigns, the “Company”), and Helena Wong (“Executive”).

 

Recitals

 

A.                                   The Company and Executive desire to enter
into an agreement pursuant to which the Company will employ Executive as its
President, International subject to the terms and conditions of this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the parties agree as follows:

 

1.                                      Employment.

 

The Company hereby engages Executive to serve as the President, International of
the Company, and Executive agrees to serve the Company, during the Service Term
(as defined in Section 4 below) in the capacities, and subject to the terms and
conditions, set forth in this Agreement.

 

2.                                      Duties.

 

During the Service Term, Executive, as President, International of the Company,
shall have all the duties and responsibilities customarily rendered by top
international executives of companies of similar size and nature and such other
duties and responsibilities as may be delegated from time to time by the Board
or the Chief Executive Officer (“CEO”) in their sole discretion.  Executive will
report to the CEO of the Company.

 

Executive will devote her best efforts and substantially all of her business
time and attention (except for vacation periods and periods of illness or other
incapacity) to the business of the Company and its Subsidiaries. With the
consent of the CEO, Executive will be permitted to serve on the board of
directors of other publicly traded companies so long as such service does not
unreasonably interfere with her duties to the Company.

 

3.                                      Salary, Bonus, Benefits and Equity.

 

The CEO and the Board shall make all decisions related to Executive’s base
salary and the payment of bonuses, if any.  Executive’s Annual Base Salary and
other compensation will be reviewed by the CEO and the Board at least annually.

 

(a)                                  Base Salary.  During the Service Term, the
Company will pay Executive a base salary (the “Annual Base Salary”) as the CEO
and the Board may designate from time to time. The initial Annual Base Salary
shall be at the rate of $300,000 per annum in accordance with the

 

1

--------------------------------------------------------------------------------


 

Company’s customary payroll practices (minus all applicable withholdings). 
Executive’s Annual Base Salary for any partial year will be prorated based upon
the number of days elapsed in such year.  The Annual Base Salary may be
increased (but not decreased) from time to time during the Service Term by the
Board based upon the Company’s and Executive’s performance.

 

(b)                                  Bonus and Relocation Assistance.

 

(i.)                  Executive shall be eligible to receive an annual bonus in
accordance with Company bonus policy to be established by the Board of Directors
from time to time (the “Annual Bonus”).  The Annual Bonus, if any, will be
determined by the Board based upon the Company’s annual achievement of financial
performance goals and other annual objectives as determined by the Board in good
faith for each fiscal year of the Company.    The Annual Bonus target as a
percentage of then-current Annual Base Salary, may be adjusted, but may not be
less than 75% of the Executive’s then-current Annual Base Salary upon 100%
achievement of the annual objectives as set out in the Company’s Executive Bonus
Plan.

(ii.)               Executive shall receive a one-time signing bonus upon the
date of hire in the amount of $35,000, subject to taxes and applicable
withholdings. If Executive voluntarily terminates employment with Rosetta Stone
(without Good Reason) within twelve (12) months of receiving the signing bonus
Executive agrees to  reimburse  the Company pursuant to the following repayment
schedule: (i)  termination within 180 days or less of the date of hire, 100% of
the signing bonus shall be paid back to the Company; (ii) termination within 181
days - 270 days of the date of hire, 50% of the signing bonus shall be paid back
to the Company; and (iii) termination within 271 days — 365 days of the date of
hire, 25% of the signing bonus shall be paid back to the Company.

(iii.)            Executive will receive up to three (3) months of temporary
furnished housing expense reimbursement from Rosetta Stone, as reasonably
approved by the CEO in advance of expenses being paid.

 

(c)                                  Benefits.

 

(i.)                  Executive and, to the extent eligible, her dependents,
shall be entitled to participate in and receive all benefits under any welfare
or pension benefit plans and programs made available to the Company’s senior
level executives or to its employees generally (including, without limitation,
medical, disability and life insurance programs, accidental death and
dismemberment protection, leave and participation in retirement plans and
deferred compensation plans), subject, however, to the generally applicable
eligibility and other provisions of the various plans and programs and laws and
regulations in effect from time to time.

 

(ii.)               The Company shall reimburse Executive for all reasonable,
ordinary and necessary business, travel and entertainment expenses incurred
during the Service Term in the performance of her services hereunder in
accordance with the policies of the Company as they are from time to time in
effect. Executive,

 

2

--------------------------------------------------------------------------------


 

as a condition precedent to obtaining such payment or reimbursement, shall
provide to the Company any and all statements, bills, or receipts evidencing the
travel or out-of-pocket expenses for which Executive seeks payment or
reimbursement, and any other information or materials, which the Company may
from time to time reasonably require. The Company shall pay Executive the amount
of such an expense by the last day of Executive’s taxable year following the
taxable year in which Executive incurred such expense.  The expenses that are
subject to reimbursement pursuant to this Section 3(c)(ii) shall not be limited
as a result of when the expenses are incurred.  The amount of expenses eligible
for reimbursement pursuant to this Section 3(c)(ii) during a given taxable year
of Executive shall not affect the amount of expenses eligible for reimbursement
in any other taxable year of Executive.  The right to reimbursement pursuant to
this Section 3(c)(ii) is not subject to liquidation or exchange for another
benefit.

 

(iii.)            Executive shall be entitled to paid vacation of up to 22 days
per annum which shall accrue pro rata during the applicable year and shall be
entitled to medical, disability, family and other leave in accordance with
Company policies as in effect from time to time for senior executives.

 

(iv.)           Notwithstanding anything to the contrary contained above, the
Company shall be entitled to terminate or reduce any employee benefit enjoyed by
Executive pursuant to the provisions of this Section 3(c), but only if such
reduction is part of an across-the-board reduction applicable to all executives
of the Company who are entitled to such benefit.

 

(d)                                  Equity Awards. The Executive will receive a
one-time, new hire equity grant of: 45,000 stock options, vested over four
(4) years; and 12,500 restricted stock awards, vested over four (4) years. 
Executive shall be eligible to receive subsequent annual grants of stock options
and other equity awards in accordance with equity compensation arrangements
established by the Board. The grants shall have such terms as are determined by
the Board in accordance with the current stock plan in place at time of grant.

 

Executive will be eligible to participate in a pending executive long-term
performance plan as approved by the Board.

 

4.                                      Employment Term.

 

Unless Executive’s employment under this Agreement is sooner terminated as a
result of Executive’s resignation or termination in accordance with the
provisions of Section 5 below, Executive’s term of employment (“Service Term”)
under this Agreement shall commence on the date hereof and shall continue for a
period of one year, and at the end of each day it shall renew and extend
automatically for an additional day so that the remaining Service Term is always
one year; provided, however, that either party may terminate this Agreement
pursuant to Section 5 below for any reason, with or without Cause or with or
without Good Reason, as the case may be, at any time upon thirty (30) days prior
written notice to the other party of its decision to terminate (except in the
event of termination for Cause, whereupon Executive’s

 

3

--------------------------------------------------------------------------------


 

termination shall be effective immediately upon written notice thereof except
for any required grace periods for “Cause” as otherwise set forth below).

 

5.                                      Termination.

 

Executive’s employment with the Company shall cease upon the first of the
following events to occur:

 

(a)                                  Executive’s death.

 

(b)                                  Executive’s voluntary retirement at age 65
or older.

 

(c)                                  Executive’s disability, which means her
incapacity due to physical or mental illness such that she is unable to perform
the essential functions of her previously assigned duties where (1) such
incapacity has been determined to exist by either (x) the Company’s disability
insurance carrier or (y) by the concurring opinions of two licensed physicians
(one selected by the Company and one by Executive), and (2) the CEO has
determined, based on competent medical advice, that such incapacity will likely
last for a continuous period of at six (6) months.  Any such termination for
disability shall be only as expressly permitted by the Americans with
Disabilities Act.

 

(d)                                  Termination by the Company by the delivery
to Executive of a written notice from the CEO that Executive has been terminated
(“Notice of Termination”) with or without Cause.  “Cause” shall mean termination
for any of the following:

 

(i)                        Executive’s (A) commission of a felony or a crime
involving moral turpitude or the commission of any other act or omission
involving dishonesty in the performance of her duties to the Company or fraud;
(B) substantial and repeated failure to perform duties of the office held by
Executive as reasonably directed by the Board or the CEO and not cured within
ten (10) days after receipt of written notice thereof; (C) gross negligence or
willful misconduct with respect to the Company or any of its Subsidiaries;
(D) material breach of this Agreement not cured within ten (10) days after
receipt of written notice thereof from the Company; (E) failure, within ten
(10) days after receipt by Executive of written notice thereof from the Company,
to correct, cease or otherwise alter any failure to comply with instructions or
other action or omission which the Board or the CEO reasonably believes does or
may materially or adversely affect its business or operations; (F) misconduct
which is of such a serious or substantial nature that a reasonable likelihood
exists that such misconduct will materially injure the reputation of the Company
or its Subsidiaries if Executive were to remain employed by the Company;
(G) harassing or discriminating against the Company’s employees, customers or
vendors in violation of the Company’s policies with respect to such matters;
(H) misappropriation of funds or assets of the Company for personal use or
willful violation of Company policies or standards of business conduct as
determined in good faith by the Board or the CEO; and/or (I) failure due to some
action or inaction on the part of Executive to have immigration status that
permits Executive to maintain full-time employment

 

4

--------------------------------------------------------------------------------


 

with the Company in the United States in compliance with all applicable
immigration laws.

 

(e)                                  Executive’s voluntary resignation by the
delivery to the Board of a written notice from Executive that Executive has
resigned with or without Good Reason. “Good Reason” shall mean Executive’s
resignation from employment with the Company within thirty (30) days after (i) a
material diminution in Executive’s annual salary, duties, authority or
responsibilities from the annual salary, duties, authority or responsibilities
as in effect at the commencement of the Service Term, (ii) the Company’s failure
to perform any material obligation undertaken by the Company to Executive
hereunder after Executive has provided the Company with written notice of such
failure and such failure has not thereafter been cured within ten (10) days of
the delivery of such written notice or (iii) notice by the Company to Executive
that her primary place of employment is to be relocated to a geographic area
more than 50 miles from Arlington, VA without Executive’s consent.

 

6.                                      Rights on Termination.

 

(a)                                  If during the Service Term Executive’s
employment is terminated under Section 5 above (x) by the Company without Cause
or (y) by Executive with Good Reason, then:

 

(i)                        The Company shall pay to Executive, at the times
specified in Section 6(a)(vii) below, the following amounts (the “Severance
Payments”):

 

(1)                                  the Accrued Obligation;

 

(2)                                  Executive’s Annual Base Salary through the
effective date of the termination of Executive’s employment (the “Termination
Date”) for periods following her Separation From Service, to the extent not
theretofore paid;

 

(3)                                  a lump sum in cash equal to the product of
(x) 1/12 of the amount of the Annual Base Salary in effect immediately prior to
the Termination Date and (y) 12; and

 

(4)                                  a lump sum in cash equal to the product of
(x) the monthly basic life insurance premium applicable to Executive’s basic
life insurance coverage immediately prior to the Termination Date and (y) 12. 
Executive may, at her option, convert her basic life insurance coverage to an
individual policy after the Termination Date by completing the forms required by
the Company for this purpose.

 

(ii)                    The Company will pay, when due and payable under the
Annual Bonus plan, the pro rata portion, if any, of Executive’s Annual Bonus
earned up until such Termination Date.

 

(iii)                Upon your termination, you and your eligible dependents may
elect health care coverage for up to 18 months from your last day of work at the
Company pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (COBRA).  The Company will pay for up to twelve (12) months, on an
after-tax basis, the portion of your COBRA premiums

 

5

--------------------------------------------------------------------------------


 

for such coverage that exceeds the amount that you would have incurred in
premiums for coverage under the Company’s health plan if then employed by the
Company.  Following the twelve (12) months of coverage, you will be responsible
for all future premium payments to PayFlex should you wish to continue your
COBRA coverage.   However, if you or your spouse becomes eligible for group
health coverage sponsored by another employer or for any other reason your COBRA
coverage terminates, the Company shall not be obligated to pay any portion of
the premiums provided hereunder for periods after you become eligible for such
other coverage or your COBRA coverage terminates.

 

(iv)                   Payments and benefits provided to Executive under this
Section 6 (other than Accrued Obligations) are contingent upon Executive’s
execution of a release substantially in the form of Exhibit A hereto.

 

(v)                       Executive shall not be permitted to specify the
taxable year in which a payment described in this Section 6 shall be made to
her.

 

(vi)                   The Company shall pay Executive the amounts specified in
Section 6(a)(i)(1) within thirty (30) days after the Termination Date.  The
Company shall pay to Executive the amounts specified in Sections 6(a)(i)(2),
(3) and (4) on the date that is six months following the date of Executive’s
Separation From Service unless an exemption is otherwise permitted under
Section 409A.  Further, the Company shall pay to Executive, on the date that is
six months following Executive’s Separation From Service, an additional interest
amount equal to the amount of interest that would be earned on the amounts
specified in Sections 6(a)(i)(2), (3) and (4) and, to the extent subject to a
mandatory six-month delay in payment, the amounts specified in
Section 6(a)(iii), for the period commencing on the date of Executive’s
Separation From Service until the date of payment of such amounts, calculated
using an interest rate equal to the six month U.S. Treasury Rate in effect on
the date of Executive’s Separation From Service.

 

(b)                                  If the Company terminates Executive’s
employment for Cause, if Executive dies or is disabled (as defined in
Section 5(c) above), or if Executive resigns without Good Reason, the Company’s
obligations to pay any compensation or benefits under this Agreement will cease
effective as of the Termination Date and the Company shall pay to Executive the
Accrued Obligation within thirty (30) days following the Termination Date.  The
Company shall pay to Executive her Annual Base Salary for periods following her
Separation From Service, to the extent not theretofore paid, within thirty (30)
days following her Separation From Service if she is not a Specified Employee or
on the date that is six months following her Separation From Service if she is a
Specified Employee.  Following such payments, the Company shall have no further
obligations to Executive other than as may be required by law or the terms of an
employee benefit plan of the Company.

 

(c)                                  Notwithstanding the foregoing, the
Company’s obligation to Executive for Severance Payments or other rights under
either Sections 6(a) or (b) above shall cease if Executive is in violation of
the provisions of Sections 8 or 9 below.

 

(d)                                  If the Executive retires at age 65 or older
the Company shall pay the Executive’s Annual Base Salary through the retirement
date and shall also pay when due and payable under the Annual Bonus plan the pro
rata portion of any Annual Bonus that may have been earned by the Executive
through the retirement date.  No other amounts will be payable by the Company.

 

6

--------------------------------------------------------------------------------


 

7.                                      Representations of Executive.

 

Executive hereby represents and warrants to the Company that the statements
contained in this Section 7 are true and accurate as of the date of this
Agreement.

 

(a)                                  Legal Proceedings.  Executive has not been
(i) the subject of any criminal proceeding (other than a traffic violation or
other minor offense) which has resulted in a conviction against Executive, nor
is Executive the subject of any pending criminal proceeding (other than a
traffic violation or other minor offense), (ii) indicted for, or charged in a
court of competent jurisdiction with, any felony or crime of moral turpitude,
(iii) the defendant in any civil complaint alleging damages in excess of
$50,000, or (iv) the defendant in any civil complaint alleging sexual
harassment, unfair labor practices or discrimination in the work place.

 

(b)                                  Securities Law.  Executive has not been
found in a civil action by the Securities and Exchange Commission, Commodity
Futures Trading Commission, a state securities authority or any other regulatory
agency to have violated any federal, state or other securities or commodities
law.

 

(c)                                  Work History; Immigration Status. 
Executive’s resume, previously provided by Executive to the Company, is complete
and correct in all material respects, and accurately reflects Executive’s prior
work history. Executive has the full legal right to be employed on a full-time
basis by the Company in the United States under all applicable immigration laws
on the basis of the Company’s continued willingness to employ her on a full-time
basis, and has provided the Company with evidence of legal immigration status
and will do so at any time upon request. The Company will, if applicable,
continue to cooperate with Executive in maintaining Executive’s work visa status
and/or any mutually agreeable adjustment of status.

 

(d)                                  Employment Restrictions.  Executive is not
currently a party to any non competition, non-solicitation, confidentiality or
other work-related agreement that limits or restricts Executive’s ability to
work in any particular field or in any particular geographic region, whether or
not such agreement would be violated by this Agreement.

 

8.                                      Confidential Information; Proprietary
Information, etc.

 

(a)                                  Obligation to Maintain Confidentiality. 
Executive acknowledges that any Proprietary Information disclosed or made
available to Executive or obtained, observed or known by Executive as a direct
or indirect consequence of her employment with or performance of services for
the Company or any of its Subsidiaries during the course of her performance of
services for, or employment with, any of the foregoing Persons (whether or not
compensated for such services) and during the period in which Executive is
receiving Severance Payments, are the property of the Company and its
Subsidiaries. Therefore, Executive agrees that, other than in the course of
performance of her duties as an employee of the Company, she will not at any
time (whether during or after Executive’s term of employment) disclose or permit
to be disclosed to any Person or, directly or indirectly, utilize for her own
account or permit to be utilized by any Person any Proprietary Information or
records pertaining to the Company, its Subsidiaries and their respective
business for any reason whatsoever without the CEO’s consent, unless and to the
extent that (except as otherwise provided in the definition of Proprietary
Information) the

 

7

--------------------------------------------------------------------------------


 

aforementioned matters become generally known to and available for use by the
public other than as a direct or indirect result of Executive’s acts or
omissions to act. Executive agrees to deliver to the Company at the termination
of her employment, as a condition to receipt of the next or final payment of
compensation, or at any other time the Company may request in writing (whether
during or after Executive’s term of employment), all records pertaining to the
Company, its Subsidiaries and their respective business which she may then
possess or have under her control. Executive further agrees that any property
situated on the Company’s or its Subsidiaries’ premises and owned by the Company
or its Subsidiaries, including disks and other storage media, filing cabinets or
other work areas, is subject to inspection by Company or its Subsidiaries and
their personnel at any time with or without notice. Nothing in this
Section 8(a) shall be construed to prevent Executive from using her general
knowledge and experience in future employment so long as Executive complies with
this Section 8(a) and the other restrictions contained in this Agreement.

 

(b)                                  Ownership of Property.  Executive
acknowledges that all inventions, innovations, improvements, developments,
methods, processes, programs, designs, analyses, drawings, reports and all
similar or related information (whether or not patentable) that relate to the
Company’s or any of its Subsidiaries’ actual or anticipated business, research
and development, or existing or future products or services and that are
conceived, developed, contributed to, made, or reduced to practice by Executive
(either solely or jointly with others) in the course of her work for the Company
or any of its Subsidiaries (including any of the foregoing that constitutes any
Proprietary Information or records) (“Work Product”) belong to the Company or
such Subsidiary and Executive hereby assigns, and agrees to assign, all of the
above Work Product to the Company or such Subsidiary. Any copyrightable work
prepared in whole or in part by Executive in the course of her work for any of
the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company or such Subsidiary shall own all rights therein.
To the extent that any such copyrightable work is not a “work made for hire,”
Executive hereby assigns and agrees to assign to Company or such Subsidiary all
right, title and interest, including without limitation, copyright in and to
such copyrightable work. Executive shall promptly disclose such Work Product and
copyrightable work to the CEO and perform all actions reasonably requested by
the CEO (whether during or after Executive’s term of employment) to establish
and confirm the Company’s or its Subsidiary’s ownership (including, without
limitation, execution of assignments, consents, powers of attorney and other
instruments). Notwithstanding anything contained in this Section 8(b) to the
contrary, the Company’s ownership of Work Product does not apply to any
invention that Executive develops entirely on her own time without using the
equipment, supplies or facilities of the Company or Subsidiaries or any
Proprietary Information (including trade secrets), except that the Company’s
ownership of Work Product does include those inventions that: (i) relate to the
business of the Company or its Subsidiaries or to the actual or demonstrably
anticipated research or development relating to the Company’s business; or
(ii) result from any work that Executive performs for the Company or its
Subsidiaries.

 

(c)                                  Third Party Information.  Executive
understands that the Company and its Subsidiaries will receive from third
parties confidential or proprietary information (“Third Party Information”)
subject to a duty on the Company’s and its Subsidiaries’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of Executive’s employment and thereafter, and without
in any way limiting the provisions

 

8

--------------------------------------------------------------------------------


 

of Sections 8(a) and 8(b) above, Executive shall hold Third Party Information in
the strictest confidence and shall not disclose to anyone (other than personnel
of the Company or its Subsidiaries who need to know such information in
connection with their work for the Company or its Subsidiaries) or use, except
in connection with her work for the Company or its Subsidiaries, Third Party
Information unless expressly authorized by the CEO in writing.

 

(d)                                  Use of Information of Prior
Employers, etc.  Executive will abide by any enforceable obligations contained
in any agreements that Executive has entered into with her prior employers or
other parties to whom Executive has an obligation of confidentiality.

 

(e)                                  Compelled Disclosure.  If Executive is
required by law or governmental regulation or by subpoena or other valid legal
process to disclose any Proprietary Information or Third Party Information to
any Person, Executive will immediately provide the Company with written notice
of the applicable law, regulation or process so that the Company may seek a
protective order or other appropriate remedy.  Executive will cooperate fully
with the Company and the Company’s representatives in any attempt by the Company
to obtain any such protective order or other remedy. If the Company elects not
to seek, or is unsuccessful in obtaining, any such protective order or other
remedy in connection with any requirement that Executive disclose Proprietary
Information or Third Party Information then Executive may disclose such
Proprietary Information or Third Party Information to the extent legally
required; provided, however, that Executive will use her reasonable best efforts
to ensure that such Proprietary Information is treated confidentially by each
Person to whom it is disclosed.

 

9.                                      Noncompetition and Nonsolicitation.

 

(a)                                  Noncompetition. As long as Executive is an
employee of the Company or any Subsidiary thereof, and for a period ending
twelve (12) months following the Termination Date of Executive’s employment (the
“Restrictive Covenant Period”), Executive shall not, directly or indirectly own,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with the business of producing and
selling software used for learning foreign languages, including English as a
foreign language or any other businesses then carried on by the Company or its
Subsidiaries (the “Business”) in any geographic area in which: (i) Executive
acted as an employee of the Company or its Subsidiaries and had contact with the
customers of the Company or its Subsidiaries during the 12-month period
immediately preceding the Termination Date, and (ii) the Company or its
Subsidiaries is conducting business or has conducted business during the
Restrictive Covenant Period.

 

(b)                                  Nonsolicitation.  As long as Executive is
an employee of the Company or any Subsidiary thereof, and during the Restrictive
Covenant Period thereafter, Executive shall not directly or indirectly through
another entity:  (i) induce or attempt to induce any employee of the Company or
any Subsidiary to leave the employ of the Company or such Subsidiary, or in any
way interfere with the relationship between the Company or any Subsidiary and
any employee thereof; (ii) hire or employ any person who was an employee of the
Company or any Subsidiary at any time during the 12-month period immediately
preceding the Termination Date; (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any Subsidiary
to cease doing business with the Company or such Subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation

 

9

--------------------------------------------------------------------------------

 

and the Company or any Subsidiary; (iv) solicit or provide services related to
the Business to any Person who was a customer or client of the Company or any
Subsidiary at any time during the 12-month period immediately preceding the
Termination Date; or (v) solicit or provide services related to the Business to
any Prospective Customer. For purposes hereof, a “Prospective Customer” means
any Person whom the Company or any of its Subsidiaries has entertained
discussions with to become a client or customer at any time during the 12-month
period immediately preceding the Termination Date and who has not explicitly
rejected a business relationship with the Company.

 

(c)           Acknowledgment.  Executive acknowledges that in the course of her
employment with the Company and its Subsidiaries, she has and will become
familiar with the trade secrets and other Proprietary Information of the Company
and its Subsidiaries. Executive further acknowledges that as the
President, International, Executive has and will have direct or indirect
responsibility, oversight or duties with respect to the businesses of the
Company and its Subsidiaries and its and their current and prospective
employees, vendors, customers, clients and other business relations, and that,
accordingly, the geographical restriction contained in this Section 9 is
reasonable in all respects and necessary to protect the goodwill and Proprietary
Information of the Company and that without such protection the Company’s
customer and client relations and competitive advantage would be materially
adversely affected.  It is specifically recognized by Executive that her
services to the Company and its Subsidiaries are special, unique and of
extraordinary value, that the Company has a protectable interest in prohibiting
Executive as provided in this Section 9, that Executive is directly responsible
for the growth and development of the Company and the creation and preservation
of the Company’s goodwill, that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement  with  Executive  without  the  restriction  of  this 
Section 9.  Executive further acknowledges that the restrictions contained in
this Section 9 do not impose an undue hardship on her and, since she has general
business skills that may be used in industries other than that in which the
Company and its Subsidiaries conduct their business, do not deprive Executive of
her livelihood. Executive further acknowledges that the provisions of this
Section 9 are separate and independent of the other sections of this Agreement.

 

(d)           Enforcement, etc.  If, at the time of enforcement of Section 8 or
9 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances as determined by the court shall be substituted for the stated
period, scope or area.  Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. Therefore, without limiting the
generality of Section 12(f), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).

 

10

--------------------------------------------------------------------------------


 

(e)           Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in the Commonwealth of
Virginia in any action or proceeding arising out of or relating to Section 8
and/or 9 of this Agreement; (ii) agree that all claims in respect of such action
or proceeding may be heard or determined in any such court; and (iii) agree not
to bring any action or proceeding arising out of or relating to Section 8 and/or
9 of this Agreement in any other court. The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought.
The parties hereby agree that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law.

 

GENERAL PROVISIONS

 

10.          Definitions.

 

“Accrued Obligation” means the sum of (a) Executive’s Annual Base Salary through
the Termination Date for periods through but not following her Separation From
Service and (b) any accrued vacation pay earned by Executive, in each case, to
the extent not theretofore paid.

 

“Affiliate” means, with respect to any particular Person, any other Person
controlling, controlled by or under common control with such particular Person.
A Subsidiary of the Company shall be an Affiliate of the Company.

 

“Board” means the Board of Directors of the Company or any committee of the
Board, such as the Compensation Committee, to which the Board has delegated
applicable authority.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, university, college, governmental authority or other entity
of any kind.

 

“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Subsidiaries and not generally
known in the industry in which the Company or any of its Subsidiaries is or may
become engaged, and any other information concerning any matters affecting or
relating to the Company’s or its Subsidiaries businesses, but in any event
Proprietary Information shall include, any of the Company’s and its
Subsidiaries’ past, present or prospective business opportunities, including
information concerning acquisition opportunities in or reasonably related to the
Company’s or its Subsidiaries businesses or industries, customers, customer
lists, clients, client lists, the prices the Company and its Subsidiaries obtain
or have obtained from the sale of, or at which they sell or have sold, their
products, unit volume of sales to past or present customers and clients, or any
other information concerning the business of the Company and its Subsidiaries,
their manner of operation, their plans, processes, figures, sales figures,
projections, estimates, tax records, personnel history, accounting procedures,
promotions, supply sources, contracts, know-how, trade secrets, information
relating to research, development, inventions, technology, manufacture,
purchasing, engineering, marketing, merchandising or selling, or other data
without regard to whether all of the foregoing matters will be deemed
confidential, material or important. Proprietary Information does not include
any information that Executive has obtained from a

 

11

--------------------------------------------------------------------------------


 

Person other than an employee of the Company or a Subsidiary, which was
disclosed to her without a breach of a duty of confidentiality.

 

“Section 409A” means section 409A of the Code and the final Department of
Treasury regulations issued thereunder.

 

“Separation From Service” shall have the meaning ascribed to such term in
Section 409A.

 

“Specified Employee” means a person who is a “specified employee” within the
meaning of Section 409A, taking into account the elections made and procedures
established in resolutions adopted by the Board.

 

“Subsidiary” means any company of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

11.          Notices.

 

Any notice provided for in this Agreement must be in writing and must be mailed,
personally delivered or sent by reputable overnight courier service (charges
prepaid) to the recipient at the address below indicated:

 

 

If to the Company:

 

 

 

Rosetta Stone Ltd.

 

1919 North Lynn Street

 

7th Floor

 

Arlington, VA 22209

 

Attention: Chief Executive Officer

 

 

 

With a copy to

 

 

 

Rosetta Stone Ltd.

 

1919 North Lynn Street

 

7th Floor

 

Arlington, VA 22209

 

Attention: SVP HR and General Counsel

 

 

 

If to Executive:

 

 

 

Helena Wong

 

c/o Rosetta Stone Ltd.

 

1919 North Lynn Street

 

7th Floor

 

Arlington, VA 22209

 

12

--------------------------------------------------------------------------------


 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when delivered or,
if mailed, five (5) business days after deposit in the U.S. mail.

 

12.          Miscellaneous.

 

(a)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(b)           Complete Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way,
including, without limitation, that certain Executive Employment Agreement
between the Company and Executive dated as of

 

(c)           Counterparts; Facsimile Transmission.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. Each party to
this Agreement agrees that its own telecopied signature will bind it and that it
accepts the telecopied signature of each other party to this Agreement.

 

(d)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of the parties under this Agreement shall not be
assignable without the prior written consent of the other party, except for
assignments by operation of law and assignments by the Company to any successor
of the Company by merger, consolidation, combination or sale of assets. Any
purported assignment in violation of these provisions shall be void ab initio.

 

(e)           Choice of Law; Jurisdiction.  All questions or disputes concerning
this Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Commonwealth of Virginia or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Virginia.  The parties hereby: (i) submit to the non-exclusive jurisdiction of
any state or federal court sitting in the Commonwealth of Virginia in any action
or proceeding arising out of or relating to this Agreement; and (ii) agree that
all claims in respect of such action or proceeding may be heard or determined in
any such court. Each party hereby waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought. The

 

13

--------------------------------------------------------------------------------


 

parties hereby agree that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law.

 

(f)            Remedies.  Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

(g)           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive.

 

(h)           Business Days.  If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.  The provisions of this Section 12(h) shall not
apply to determine the date an amount is payable under Section 3(c)(ii) or 6.

 

(i)            Termination.  This Agreement (except for the provisions of
Sections 1, 2, 3, 4, 12 and 13) shall survive the termination of Executive’s
employment with the Company and shall remain in full force and effect after such
termination.

 

(j)            No Waiver.  A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such party would otherwise have on any future occasion. Neither
failure to exercise nor any delay in exercising on the part of any party hereto,
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided are cumulative and may be exercised singly
or concurrently, and are not exclusive of any rights or remedies provided by
law.

 

(k)           Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance
with respect to Executive in any amount or amounts considered available
provided, however, that such procurement of insurance does not restrict the
amount of insurance that Executive may obtain for her own personal use.
Executive agrees to cooperate in any medical or other examination, supply any
information, and to execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.
Executive hereby represents that she has no reason to believe that her life is
not insurable at rates now prevailing for healthy women of her age.

 

(l)            Withholding of Taxes on Behalf of Executive.  The Company and its
Subsidiaries shall be entitled to deduct or withhold from any amounts owing from
the Company or any of its Subsidiaries to Executive any federal, state,
provincial, local or foreign withholding taxes, excise taxes, or employment
taxes (“Taxes”) imposed with respect to Executive’s

 

14

--------------------------------------------------------------------------------


 

compensation or other payments from the Company or any of its Subsidiaries or
Executive’s ownership interest in the Company, including, but not limited to,
wages, bonuses, dividends, the receipt or exercise of stock options and/or the
receipt or vesting of restricted stock.

 

(m)          Waiver of Jury Trial.  BOTH PARTIES TO THIS AGREEMENT AGREE THAT
ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM RELATING TO THE TERMS AND PROVISIONS
OF THIS AGREEMENT, OR TO ITS BREACH, MAY BE COMMENCED IN THE COMMONWEALTH OF
VIRGINIA IN A COURT OF COMPETENT JURISDICTION.  BOTH PARTIES TO THIS AGREEMENT
FURTHER AGREE THAT ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM SHALL BE RESOLVED
BY A JUDGE ALONE, AND BOTH PARTIES HEREBY WAIVE AND FOREVER RENOUNCE THAT RIGHT
TO A TRIAL BEFORE A CIVIL JURY.

 

13.          Certain Additional Payments by the Company.

 

(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by, or benefit from, the Company or an Affiliate or any person
who acquires ownership or effective control or ownership of a substantial
portion of the Company’s assets (within the meaning of section 280G of the Code)
or by any Affiliate of such person, to or for the benefit of Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 13) (a “Payment”) would be subject to the excise tax
imposed by section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  Any Gross-Up Payment that the Company is required to
make to reimburse Executive for federal, state and local taxes imposed upon
Executive, including the amount of additional taxes imposed upon Executive due
to the Company’s payment of the initial taxes on such amounts, shall be made by
the Company by the end of Executive’s taxable year next following Executive’s
taxable year in which Executive remits the related taxes to the taxing
authority.

 

(b)           Subject to the provisions of Section 13(c), all determinations
required to be made under this Section 13, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm that is (i) not serving as accountant or auditor for
the person who acquires ownership or effective control or ownership of a
substantial portion of the Company’s assets (within the meaning of section 280G
of the Code) or any Affiliate of such person and (ii) agreed upon by the Company
and Executive (the “Accounting Firm”).  The Accounting Firm shall provide
detailed supporting calculations both to the Company and Executive within
15 business days after appointment by the Company and Executive and receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company.  All fees and expenses of the Accounting Firm shall be

 

15

--------------------------------------------------------------------------------


 

borne solely by the Company.  Any Gross-Up Payment, as determined pursuant to
this Section 13, shall be paid by the Company to Executive within five days
after the receipt of the Accounting Firm’s determination and in no event later
than the payment deadline specified in Section 13(a).  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.  As a result of
the uncertainty in the application of section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 13(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.

 

(c)           Executive shall notify the Company in writing of any claim by the
Internal Revenue Service, state or other taxing authority (“Taxing Authority”)
that, if successful, would require the payment by the Company of the Gross-Up
Payment (or an additional Gross-Up Payment) in the event the Taxing Authority
seeks higher payment.  Such notification shall be given as soon as practicable,
but no later than ten business days after Executive is informed in writing of
such claim, and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
she gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due).  If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

 

(i)        give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii)       take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii)     cooperate with the Company in good faith in order to effectively
contest such claim, and

 

(iv)      permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred at any time
during the period that ends ten years following the lifetime of Executive in
connection with such proceedings and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax and income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this Section 13(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the Taxing Authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to determination before any administrative

 

16

--------------------------------------------------------------------------------


 

tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to Executive, on an interest-free basis and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  The Company shall not direct Executive to pay
such a claim and sue for a refund if, due to the prohibitions of section 402 of
the Sarbanes-Oxley Act of 2002, the Company may not advance to Executive the
amount necessary to pay such claim.  The Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issues raised by the Taxing Authority.  The costs and expenses
that are subject to be paid pursuant to this Section 13(c) shall not be limited
as a result of when the costs or expenses are incurred.  The amounts of costs or
expenses that are eligible for payment pursuant to this Section 13(c)(iv) during
a given taxable year of Executive shall not affect the amount of costs or
expenses eligible for payment in any other taxable year of Executive.  The right
to payment of costs and expenses pursuant to this Section 13(c)(iv) is not
subject to liquidation or exchange for another benefit.  Any payment due under
this Section 13(c)(iv) to reimburse Executive for any taxes shall be made to
Executive by the Company by the end of Executive’s taxable year following
Executive’s taxable year in which Executive remits the related taxes to the
applicable taxing authorities.

 

(d)           If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 13(c), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 13(c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto.  If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 13(c), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall not be required to be repaid.

 

14.          Compliance with IRC Section 409A.

 

This agreement is intended to comply with Section 409A and will be interpreted
in a manner intended to comply with Section 409A, to the extent that the
requirements of Section 409A are applicable thereto.  Notwithstanding anything
herein to the contrary, (i) if at the time of Executive’s termination of
employment with the Company she is a “specified employee” as defined in
Section 409A (and any related regulations or other pronouncements thereunder)
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following her termination of employment with the Company (or the earliest date
as is permitted under Section 409A) and (ii) if any other payments of money or
other benefits due to Executive hereunder

 

17

--------------------------------------------------------------------------------


 

could cause the application of an accelerated or additional tax under
Section 409A, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax.

 

15.          Indemnification.

 

During and following the employment period, the Company shall indemnify
Executive and hold Executive harmless from and against any claim, loss or cause
of action arising from or out of Executive’s performance as an officer, director
or employee of the Company or any of its Subsidiaries or in any other capacity,
including any fiduciary capacity, in which Executive serves at the request of
Company to the maximum extent permitted by applicable law and the Company’s
By-Laws. Expenses incurred in defending or investigating a threatened or pending
action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
or on behalf of Executive to repay such amount if it shall ultimately be
determined that she is not entitled to be indemnified by the Company. To the
extent that the Company reduces the indemnity rights provided for under its
By-Laws after execution of this Agreement, the Company’s indemnity obligations
hereunder shall be unaffected (to the extent permitted by applicable law).  The
Company shall maintain an insurance policy covering Executive for actions taken
by Executive as an officer, manager and/or director of Employer and its
affiliates.  Such insurance shall be in an amount commensurate with the amounts
maintained by the Company and its affiliates on its other officers, managers
and/or directors.

 

[Signature pages follow]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

Rosetta Stone Ltd.

 

 

 

By:

/s/ Tom Adams

 

Tom Adams, Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Helena Wong

 

Helena Wong

 

19

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Release

 

20

--------------------------------------------------------------------------------


 

Legal Release

 

This Legal Release (this “Agreement” or “Release”) is between Rosetta Stone Ltd.
(the “Company”) and Helena Wong (“Executive”) (each a “Party,” and together, the
“Parties”). For purposes of this Agreement “Effective Date” shall mean the date
on which Executive signs this Agreement.

 

Recitals

 

A.                                   Executive and the Company are parties to an
Employment Agreement to which this Release is appended as Exhibit A (the
“Employment Agreement”).

 

B.                                     Executive wishes to receive the Severance
Benefit described Section 6(a) of the Employment Agreement.

 

C.                                     Executive and the Company wish to
resolve, except as specifically set forth herein, all claims between them
arising from or relating to any act or omission predating the Separation Date
defined below.

 

Agreement

 

The Parties agree as follows:

 

1.                                       Confirmation of Severance Benefit
Obligation. The Company shall pay or provide to Executive the entire Severance
Benefit, as, when and on the terms and conditions specified in the Employment
Agreement.

 

2.                                       Legal Releases

 

(a)                                  Executive, on behalf of Executive and
Executive’s heirs, personal representatives and assigns, and any other person or
entity that could or might act on behalf of Executive, including, without
limitation, Executive’s counsel (all of whom are collectively referred to as
“Executive Releasers”), hereby fully and forever releases and discharges the
Company, its present and future affiliates and subsidiaries, and each of their
past, present and future officers, directors, employees, shareholders,
independent contractors, attorneys, insurers and any and all other persons or
entities that are now or may become liable to any Releaser due to any Executive
Releasee’s act or omission, (all of whom are collectively referred to as
“Executive Releasees”) of and from any and all actions, causes of action,
claims, demands, costs and expenses, including attorneys’ fees, of every kind
and nature whatsoever, in law or in equity, whether now known or unknown, that
Executive Releasers, or any person acting under any of them, may now have, or
claim at any future time to have, based in whole or in part upon any act or
omission occurring on or before the Effective Date, without regard to present
actual knowledge of such acts or omissions, including specifically, but not by
way of limitation, matters which may arise at common law, such as breach of
contract, express or implied, promissory estoppel, wrongful discharge, tortious
interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, such as the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Rehabilitation Act

 

21

--------------------------------------------------------------------------------


 

of 1973, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, and any civil rights law of any state or other governmental
body; PROVIDED, HOWEVER, that notwithstanding the foregoing or anything else
contained in this Agreement, the release set forth in this Section shall not
extend to: (i) any rights arising under this Agreement; (ii) any vested rights
under any pension, retirement, profit sharing or similar plan; or
(iii) Executive’s rights, if any, to indemnification, and/or defense under any
Company certificate of incorporation, bylaw and/or policy or procedure, or under
any insurance contract or any indemnification agreement with the Company, in
connection with Executive’s acts and omissions within the course and scope of
Executive’s employment with the Company.  Executive hereby warrants that
Executive has not assigned or transferred to any person any portion of any claim
which is released, waived and discharged above. Executive further states and
agrees that Executive has not experienced any illness, injury, or disability
that is compensable or recoverable under the worker’s compensation laws of any
state that was not reported to the Company by Executive before the Effective
Date, and Executive agrees not to not file a worker’s compensation claim
asserting the existence of any such previously undisclosed illness, injury, or
disability. Executive has specifically consulted with counsel with respect to
the agreements, representations, and declarations set forth in the previous
sentence. Executive understands and agrees that by signing this Agreement
Executive is giving up any right to bring any legal claim against the Company
concerning, directly or indirectly, Executive’s employment relationship with the
Company, including Executive’s separation from employment.  Executive agrees
that this legal release is intended to be interpreted in the broadest possible
manner in favor of the Company, to include all actual or potential legal claims
that Executive may have against the Company, except as specifically provided
otherwise in this Agreement.

 

(b)                                 The Company, for itself, its affiliates, and
any other person or entity that could or might act on behalf of it including,
without limitation, its attorneys (all of whom are collectively referred to as
“Company Releasers”), hereby fully and forever release and discharge Executive,
Executive’s heirs, representatives, assigns, attorneys, and any and all other
persons or entities that are now or may become liable to any Company Releaser on
account of Executive’s employment with the Company or separation therefrom (all
of whom are collectively referred to as “Company Releasees”) of and from any and
all actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that the Company Releasers, or any person acting
under any of them, may now have, or claim at any future time to have, based in
whole or in part upon any act or omission relating to Employee’s employment with
the Company or separation therefrom, without regard to present actual knowledge
of such acts or omissions; PROVIDED, HOWEVER, that notwithstanding the foregoing
or anything else contained in this Agreement, the release set forth in this
Section shall not extend to: (i) any rights arising under this Agreement; (ii) a
breach of fiduciary duty or other misconduct that renders Executive ineligible
for indemnification by the Company under applicable law, or any right of
recovery by the Company for Executive’s breach of fiduciary duty or misconduct
in her capacity as a director of the Company under applicable law; or (iii) any
claim or claims that the Company may have against Executive as of the Effective
Date of which the Company is not aware as of the Effective Date because of
willful concealment by Executive.  The Company understands and agrees that by
signing this Agreement, it is giving up its right to bring any legal claim
against Executive concerning, directly or indirectly, Executive’s employment
relationship with the Company.  The Company agrees that this legal release is
intended to be interpreted in the broadest possible

 

22

--------------------------------------------------------------------------------


 

manner in favor of Executive, to include all actual or potential legal claims
that the Company may have against Executive relating to Employee’s employment
with the Company or separation therefrom, except as specifically provided
otherwise in this Agreement.

 

(c)                                  In order to provide a full and complete
release, each of the Parties understands and agrees that this Release is
intended to include all claims, if any, covered under this Paragraph 2 that such
Party may have and not now know or suspect to exist in her or its favor against
any other Party and that this Release extinguishes such claims.  Thus, each of
the Parties expressly waives all rights under any statute or common law
principle in any jurisdiction that provides, in effect, that a general release
does not extend to claims which the releasing party does not know or suspect to
exist in her favor at the time of executing the release, which if known by her
must have materially affected her settlement with the party being released.

 

(d)                                 Executive acknowledges that she consulted
with an attorney of her choosing before signing this the Employment Agreement
and this Release, and that the Company provided her with no fewer than
twenty-one (21) days during which to consider the provisions of the Employment
Agreement and this Release and, specifically the release set forth at Paragraph
2(a), above, although Executive may sign and return the Release sooner if she so
chooses.  Executive further acknowledges that she has the right to revoke this
Release for a period of seven (7) days after signing it and that this Release
shall not become effective until such seven (7)-day period has expired.
Executive acknowledges and agrees that if she wishes to revoke this Release, she
must do so in writing, and that such revocation must be signed by Executive and
received by the Company in care of the Chair of the Board of Directors no later
than 5 p.m. (Eastern Time) on the seventh (7th) day after Executive has signed
this Release. Executive acknowledges and agrees that, in the event that she
revokes this Release, she shall have no right to receive the Severance Benefit.
Executive represents that she has read this Release, including the release set
forth in Paragraph 2(a), above, affirms that this Release and the Employment
Agreement provide her with benefits to which she would not otherwise be
entitled, and understands its terms and that she enters into this Release
freely, voluntarily, and without coercion.

 

3.                                       Executive acknowledges that she has
received all compensation to which she is entitled for her work up to her last
day of employment with the Company, and that she is not entitled to any further
pay or benefit of any kind, for services rendered or any other reason, other
than the Severance Benefit.

 

4.                                       Executive agrees that the only thing of
value that she will receive by signing this Release is the Severance Benefit.

 

5.                                       The Parties agree that their respective
rights and obligations under the Employment Agreement shall survive the
execution of this Release.

 

6.                                       The parties understand and agree that
this Agreement shall not be construed as an admission of liability on the part
of any person or entity, liability being expressly denied.

 

7.                                       Executive represents and warrants to
the Company that, prior to the Effective Date, Executive did not disclose to any
person, other than to Executive’s spouse, tax advisor and counsel, the terms of
this Agreement or the circumstances under which the matter that is the

 

23

--------------------------------------------------------------------------------


 

subject of this Agreement has been resolved.  After the Effective Date, neither
Executive, counsel for Executive, nor any other person under Executive’s control
shall disclose any term of this Agreement or the circumstances of Executive’s
separation from the Company, except that Executive may disclose such information
to Executive’s spouse, or as required by subpoena or court order, or to an
attorney or accountant to the extent necessary to obtain professional advice. 
Executive shall not be entitled to rely upon the foregoing exception for
disclosures pursuant to subpoena or court order unless Executive has given the
Company written notice, within three business days following service of the
subpoena or court order.

 

8.                                       Executive covenants never to disparage
or speak ill of the Company or any the Company product or service, or of any
past or present employee, officer or director of the Company, nor shall
Executive at any time harass or behave unprofessionally toward any past, present
or future the Company employee, officer or director.

 

9.                                       Executive acknowledges that because of
Executive’s position with the Company, Executive may possess information that
may be relevant to or discoverable in connection with claims, litigation or
judicial, arbitral or investigative proceedings initiated by a private party or
by a regulator, governmental entity, or self-regulatory organization, that
relates to or arises from matters with which Executive was involved during
Executive’s employment with the Company, or that concern matters of which
Executive has information or knowledge (collectively, a “Proceeding”). Executive
agrees that Executive shall testify truthfully in connection with any such
Proceeding, shall cooperate with the Company in connection with every such
Proceeding, and that Executive’s duty of cooperation shall include an obligation
to meet with the Company representatives and/or counsel concerning all such
Proceedings for such purposes, and at such times and places, as the Company
reasonably requests, and to appear for deposition and/or testimony upon the
Company’s request and without a subpoena.  The Company shall reimburse Executive
for reasonable out-of-pocket expenses that Executive incurs in honoring
Executive’s obligation of cooperation under this Section 9.

 

10.                                 Miscellaneous Terms and Conditions

 

(a)                                  Each party understands and agrees that
Executive or it assumes all risk that the facts or law may be, or become,
different than the facts or law as believed by the party at the time Executive
or it executes this Agreement.  Executive and the Company acknowledge that their
relationship precludes any affirmative obligation of disclosure, and expressly
disclaim all reliance upon information supplied or concealed by the adverse
party or its counsel in connection with the negotiation and/or execution of this
Agreement.

 

(b)                                 The parties warrant and represent that they
have been offered no promise or inducement except as expressly provided in this
Agreement, and that this Agreement is not in violation of or in conflict with
any other agreement of either party.

 

(c)                                  All covenants and warranties contained in
this Agreement are contractual and shall survive the closing of this Agreement.

 

(d) Successors and Assigns. This Agreement shall be binding in all respects
upon, and shall inure to the benefit of, the parties’ heirs, successors and
assigns.

 

24

--------------------------------------------------------------------------------


 

(e)                                  Governing Law. This Agreement shall be
governed by the internal laws of the Commonwealth of Virginia, irrespective of
the choice of law rules of any jurisdiction.

 

(f)                                    Should any provision of this Agreement be
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
Notwithstanding the foregoing, if Section 2(a), above, is declared void or
unenforceable, then this Agreement shall be null and void and both parties shall
be restored to the positions that they occupied before the Agreement’s execution
(meaning that, among other things, all sums paid by the Company pursuant to
Section 1, above, shall be immediately refunded to the Company); provided that
in such circumstances this Agreement and the facts and circumstances relating to
its execution shall be inadmissible in any later proceeding between the parties,
and the statutes of limitations applicable to claims asserted in the proceeding
shall be deemed to have been tolled for the period between the Effective Date
and 10 days after the date on which Section 2(a) is declared unenforceable.

 

(g)                                 This Agreement constitutes the entire
agreement of the parties and a complete merger of prior negotiations and
agreements.

 

(h)                                 This Agreement shall not be modified except
in a writing signed by the parties.

 

(i)                                     Waiver.  No term or condition of this
Agreement shall be deemed to have been waived, nor shall there be an estoppel
against the enforcement of any provision of this Agreement, except by a writing
signed by the party charged with the waiver or estoppel.  No waiver of any
breach of this Agreement shall be deemed a waiver of any later breach of the
same provision or any other provision of this Agreement.

 

(j)                                     Headings are intended solely as a
convenience and shall not control the meaning or interpretation of any provision
of this Agreement.

 

(k)                                  Pronouns contained in this Agreement shall
apply equally to the feminine, neuter and masculine genders.  The singular shall
include the plural, and the plural shall include the singular.

 

(l)                                     Each party shall promptly execute,
acknowledge and deliver any additional document or agreement that the other
party reasonably believes is necessary to carry out the purpose or effect of
this Agreement.

 

(m)                               Any party contesting the validity or
enforceability of any term of this Agreement shall be required to prove by clear
and convincing evidence fraud, concealment, failure to disclose material
information, unconscionability, misrepresentation or mistake of fact or law.

 

(n)                                 The parties acknowledge that they have
reviewed this Agreement in its entirety and have had a full and fair opportunity
to negotiate its terms and to consult with counsel of their own choosing
concerning the meaning and effect of this Agreement.  Each party therefore
waives all applicable rules of construction that any provision of this Agreement
should

 

25

--------------------------------------------------------------------------------


 

be construed against its drafter, and agrees that all provisions of the
agreement shall be construed as a whole, according to the fair meaning of the
language used.

 

(o)                                 Every dispute arising from or relating to
this Agreement shall be tried only in the state or federal courts situated in
the Commonwealth of Virginia.  The parties consent to venue in those courts, and
agree that those courts shall have personal jurisdiction over them in, and
subject matter jurisdiction concerning, any such action.

 

(p)                                 In any action relating to or arising from
this Agreement, or involving its application, the party substantially prevailing
shall recover from the other party the expenses incurred by the prevailing party
in connection with the action, including court costs and reasonable attorneys’
fees.

 

(q)                                 This Agreement may be executed in
counterparts, or by copies transmitted by telecopier, all of which shall be
given the same force and effect as the original.

 

[SIGNATURES FOLLOW]

 

26

--------------------------------------------------------------------------------


 

NOTE: DO NOT SIGN THIS SUPPLEMENTAL LEGAL RELEASE UNTIL AFTER EXECUTIVE’S FINAL
DAY OF EMPLOYMENT.

 

ROSETTA STONE LTD.

 

 

 

 

 

By:

 

 

Tom Adams, Chief Executive Officer

 

 

 

 

Date:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

Helena Wong

 

 

 

 

Date:

 

 

 

27

--------------------------------------------------------------------------------
